 

 

 

 

 

 

Case 1:19-cv-04241-GBD-KHP Document 38 Filed 08/13/2
USDC SDNY
t ECTRONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK DOC #: ___-e-r 3 DU. ||
ee rr er eT x |) DATE FILED: “I
ANWYN GOLDBERG et al., : Roam
Plaintiffs,
ORDER
-against-
19 Civ. 4241 (GBD) (KHP)
CITY OF NEW YORK et al.,
Defendants.

GEORGE B. DANIELS, United States District Judge:

The conference scheduled for August 19, 2020 at 9:45 am is canceled.

Dated: New York, New York
August 13, 2020
SO ORDERED.

iscay B Dow

GEORGE'B. DANIELS
United Sfates District Judge
